Senior Judge COOK
concurs in the result.
APPENDIX A
5. LEGAL CONSIDERATIONS AND CONVENING AUTHORITY’S RESPONSIBILITY:
Deferment of service of a sentence to confinement is a postponement of the running of the sentence. It is to be distinguished from a suspension of the execution of a sentence to confinement. Deferment is not a form of clemency, nor does it have any such connotation. Deferment should be granted in an appropriate case solely for the purpose of releasing the convicted person during the process of appellate review. Such action in no way constitutes a determination of the guilt or innocence of the accused.
Authority to defer a sentence to confinement is an outgrowth of the civilian judge’s discretion to grant bail pending appeal in a criminal case. (See 18 USCA 3148). Absent evidence to the contrary, it reasonably may be presumed that an applicant for post-conviction bail [or deferment] is guilty as found by the court, the proceedings were proper, the evidence sufficient, and the trial free from prejudicial error. (United States v. Estes, 161 F.Supp. 203 (1958)). There is *561no constitutional right to bail pending appeal. (Iles v. Ellis, 264 F.Supp. 185 (1967)).
A person who stands convicted should be released upon his application for deferment when to deny the application would be arbitrary and capricious; that is, without fair and reasonable grounds. Fair and reasonable grounds for denial include a justifiable conclusion that: (1) the applicant may flee to avoid the service of his sentence or to avoid standing trial on rehearing; (2) the applicant presents a danger to himself or to any other person or to the community; (3) the appeal is frivolous or taken for delay; or (4) the release is otherwise not in the best interests of the applicant and the military service. (18 USCA 3148; para 88f, MCM, 1969 (Rev.)).
My opinions expressed herein are not binding on you. Your discretion to act on the application is sole and plenary, but may not be arbitrary or capricious. You have the independent responsibility, as the officer exercising general court-martial jurisdiction over the applicant, to determine whether a deferment would be in the best interests of the applicant and the military service.
In making your decision, you should take into consideration all relevant factors, including:
a. The nature and circumstances of the offenses of which the applicant has been convicted;
b. The weight of the evidence against the applicant;
c. The applicant’s family circumstances, financial resources, character and mental condition;
d. The length and character of his military service and his potential for honorable service during the period the sentence is deferred;
e. The applicant’s record of previous convictions, or arrests, if any; and,
f. The applicant’s record while in confinement at the Disciplinary Barracks and elsewhere.
6. DISCUSSION:
The applicant’s request for deferment is based upon his desire to attend college, obtain employment and demonstrate his good character. He does not believe further confinement is necessary. His attorney believes that there are legal errors in the record of trial (as set forth in paragraph V of the application) that will result in reversal of the case on appeal. A review of the supporting documents and the record of trial do not support the contention that the case will be reversed. The offenses committed by the accused were serious and not an isolated happening. The intention of the accused to start a new life is a proper goal and one that most prisoners in confinement express. The educational background of the accused and his intelligence level gave him opportunities and the ability to choose his way of life. He chose to commit serious criminal acts. His good record in confinement may bring relief from the Clemency and Parole Board. It would not be in the best interests of the accused or the government to release this man from confinement on deferment and be forced to bring him back when his case is approved on appeal.
7. OPINION and RECOMMENDATION:
Based upon the foregoing, and after carefully and thoroughly evaluating all the information pertinent to the factors listed in paragraph 5, above, I am of the opinion that granting a deferment of the sentence to confinement in this case is not in the best interests of the applicant and the United States Army. Accordingly, I recommend disapproval.
The application and your action thereon, together with this advice, will be forwarded to The Judge Advocate General for inclusion in the original record of trial. A form of action for your signature is at “Signature” Tab.
APPENDIX B
Honorable John W. McCormack
Speaker of the House of Representatives
Dear Mr. Speaker:
Inclosed is a draft of legislation “To amend chapter 47 (Uniform Code of Military Justice) of title 10, United States Code, *562to authorize deferment of sentence to confinement during appellate review, and for other purposes.”
This proposal is a part of the Department of Defense Legislative Program for the 90th Congress, and the Bureau of the Budget advises that, from the standpoint of the Administration’s program, there is no objection to the presentation of this proposal for the consideration of the Congress. The Department of the Army has been designated the representative of the Department of Defense for this legislation. It is recommended that the proposal be enacted by the Congress.

Purpose of the Legislation

The purpose of the proposed legislation is to authorize convening authorities to defer certain sentences to confinement during the appellate review process.
A convicted civilian generally is entitled to bail pending completion of appellate review of his case whenever his appeal is not frivolous, unless there is cause to believe that if freed he would not return or would be a serious danger to society. For the convicted military accused, however, no practical provision for release under any circumstances is made. Article 57(b), Uniform Code of Military Justice, provides that a sentence to confinement begins to run from the date it is adjudged by the court, with the single exception that periods during which it is suspended are to be excluded in computing the term of confinement. The Court of Military Appeals has held (U.S. v. May, 10 USCMA 358, 27 CMR 415 (1959) that a suspension of a sentence makes the accused a probationer as to the part suspended, and that the suspension may not thereafter be vacated except after a hearing to establish that the accused has violated his probation. In summary, then, a military prisoner is credited with serving the confinement portion of his sentence from the date it is adjudged, and there is no provision of law permitting the deferment of the confinement pending completion of appellate review. In this regard, it is noted that under the Uniform Code of Military Justice and the Manual for Courts-Martial, United States, 1951, a convening authority may already provide for deferment of forfeitures “until such time as the sentence as a whole is carried into execution.” (See paragraph 88e (2)(c) of the Manual.)
A study of Army general court-martial cases received for review in Washington during calendar year 1964 and 1965 showed that the accused whose conviction is ultimately reversed by the Court of Military Appeals probably will have already served his entire sentence to confinement by the time a decision is rendered. If reversal comes earlier, at the Board of Review level, the changes are about one in three. In either case, even if he does not serve the entire sentence, he will have served several months before final appellate decision.
The proposed legislation will remedy the situation by a means of release from confinement during appellate review. Under the proposed new subsection (d), Article 57, the convening authority or the officer exercising general court-martial jurisdiction over the command could in his discretion defer an individual’s service of a sentence to confinement which has not been ordered executed, upon the accused’s application. The deferment would be terminated and the sentence would begin to run automatically when the sentence is ordered executed. The discretion exercised would be very broad and would be vested exclusively in the convening authority or the officer exercising general court-martial jurisdiction. The officer granting the deferment or, if the individual is no longer under his jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the individual is currently assigned, has discretionary authority to rescind it at any time.

Cost and Budget Data

The enactment of this proposal will cause no apparent increase in budgeting requirements for the Department of Defense.
Sincerely,
(Signed)
Stanley R. Resor
Secretary of the Army
1 Incl
Draft legislation
[An identical letter was forwarded to the President of the Senate]
*563A BILL
To amend chapter 47 (Uniform Code of Military Justice) of title 10, United States Code, to authorize deferment of sentence to confinement during appellate review, and for other purposes.
Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That chapter 47 (Uniform Code of Military Justice) of title 10, United States Code, is amended as follows:
(1) Section 857 (article 57), subsections (a) and (b) are each amended by inserting the words “or deferred” after “suspended”.
(2) Section 857 (article 57) is further amended by adding the following new subsection:
“(d) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in his sole discretion defer service of the sentence to confinement. The deferment terminates when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.”
(3) Section 871(d) (article 71(d)) is amended by inserting the words “or deferred” after the word “suspended”.
APPENDIX C
See Collier v. United States, 19 U.S.C.M.A. 511, 42 C.M.R. 113 (1970). There it was stated:
Article 57(d), Code, supra, which served as the basis of authority for the action taken by each of the officers exercising general court-martial jurisdiction, was added to the Code by the congressional enactment of the Military Justice Act of 1968. Public Law 90-632, 90th Congress, 2d Session, 82 Stat 1335; 10 USC § 801, et seq. One of the purposes of the Act was “to increase the postconviction safeguards and remedies available to the accused.” Senate Report No. 1601, 90th Congress, 2d Session, U.S.Code Congressional and Administrative News, pages 4501, 4504. Prior to that time there was no statutory provision for release from confinement of a convicted accused pending completion of appellate review. Levy v. Resor, 17 USCMA 135, 37 CMR 399 (1967). As we noted in Levy, the President, in promulgating the Manual for Courts-Martial, United States, 1951, [footnote omitted] did not institute a system of bail for the military despite his power to do so (Article 36, Code, supra, 10 USC § 836), and the Congress specifically excluded courts-martial from the Bail Reform Act of 1966, 80 Stat 214, 18 USC § 3146, et seq. See Levy v. Resor, supra, pages 139-140. This deficiency, however, was remedied by the passage of Article 57(d), Code, supra, which provides:
“(d) On application by an accused who is under sentence to confinement that has not been ordered executed the convening authority or, if the accused is no longer under his jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in his sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.”
The Senate Report, accompanying this legislation, contains the following language *564with reference to the pertinent codal provision:
“9. A new provision, section 2(24), is inserted which would amend article 57 of the code (effective date of sentences) to authorize convening authorities to defer execution of certain sentences to confinement during the appellate review process, thus providing for the first time a procedure similar to release on bail pending appeal in civilian courts.
“Section 2(24) amends article 57 (effective date of sentence) to permit the deferment of sentences to confinement during the appellate review process. For the convicted military accused, no practical provision for release during the period of . appellate review now exists. Article 57(b) provides that a sentence to confinement begins to run from the date it is adjudged by the court, with the exception that periods during which it is suspended are to be excluded in computing the term of confinement. The Court of Military Appeals has held (United States v. May, 10 USCMA 358, 27 CMR 415 (1959)) that a suspension of a sentence makes the accused a probationer as to the part suspended, and that the suspension may not thereafter be vacated except after a hearing to establish that the accused has violated his probation. Suspension of sentence cannot, therefore, be used effectively as a means of release pending appeal. In consequence, a convicted military prisoner must begin serving his sentence to confinement from the date it is adjudged, even though it ultimately may be reversed on appeal. If it is reversed by the Court of Military Appeals, the prisoner probably will have served the entire sentence by the time a decision is rendered. If reversal comes earlier, at the court of military review level, he will at least have served several months of the sentence before reversal.
“This amendment will correct this situation by authorizing a means of release from confinement during appellate review. Under the proposed new subsection (d), article 57, the convening authority or the officer exercising general court-martial jurisdiction over the command could in his discretion defer an individual’s service of a sentence to confinement which has not been ordered executed, upon the accused’s application. The deferment would be terminated and the sentence would begin to run automatically when the sentence is approved upon review and ordered executed. The discretion exercised would be very broad and would be vested exclusively in the convening authority or the officer exercising general court-martial jurisdiction. Such officers would take into consideration all relevant factors in each case and would grant or deny deferment based upon the best interest of the individual and the service. The officer granting the deferment or, if the individual is no longer under his jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the individual is currently assigned would have discretionary authority to rescind it at any time. [Senate Report, supra, at pages 4503, 4513, 4514.]”